Title: From George Washington to Clement Biddle, 11 December 1785
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon 11th Decr 1785

I have received your favor of the 29th Ulto and thank you for your repeated offer of Services in Philadelphia. By Major Fairlie

I send you Six pounds Pensylvania Curry and would thank you to pay Mr Cary Printer for his Paper—and to pay Oswald for his—I know not upon what footing he sends them. by no order of mine do they come, and it is only now and then, I get one. yet I do not want to lay under any obligation to him—Claypoole & Dunlaps Papers now come regularly & I could wish they were also paid.
For what can sheet copper be bought in Phila. at this time? I believe I shall have occasion to add to the quantity which was sent me from thence last year, to complete my buildings.
Mrs join me in every good wish for you, Mrs Biddle & family—with great esteem I am Dear Sir: Yr Obedt & Affecte Hble Servt

Go: Washington

